Name: Commission Regulation (EEC) No 3630/81 of 17 December 1981 amending Regulation (EEC) No 2745/81 fixing the yields of olives and olive oil for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363/ 18 Official Journal of the European Communities 18 . 12. 81 COMMISSION REGULATION (EEC) No 3630/81 of 17 December 1981 amending Regulation (EEC) No 2745/81 fixing the yields of olives and olive oil for the 1980/81 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 5 (5) thereof, Whereas Commission Regulation (EEC) No 2745/81 (3) fixed the olive and olive oil yields for each homogeneous production zone ; whereas certain errors have been found in Annexes I and II to the said Regu ­ lation in respect of the province of Catanzaro ; whereas these should, accordingly , be corrected, taking into account the fact that potential recipients have not yet received production aid ; The data relating to the province of Catanzaro in Annexes I and II to Regulation (EEC) No 2745/81 are hereby replaced by the data given in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 26 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . (*) OJ No L 360 , 31 . 12. 1980 , p . 16 . (3) OJ No L 268 , 23 . 9 . 1981 , p . 5 . 18 . 12 . 81 Official Journal of the European Communities No L 363/ 19 ANNEX 'BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I Provins Provinz 'Ã ÃÃ ±Ã Ã Ã ¯Ã ± Province Province Provincia Provincie Zone Zone Ã Ã Ã ½Ã · Zone Zone Zona Zone kg oliven/trÃ ¦ kg Oliven/Baum Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã ­Ã »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ Olives kg/ tree kg olives/arbre kg olive/albero kg olijven/boom kg olie/ 1 00 kg oliven kg 01/ 1 00 kg Oliven Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã ­Ã »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã / 100 Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã ­Ã »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Oil kg/ 1 00 kg olives kg huile/ 100 kg olives kg olio/ 100 kg olive kg olie/ 1 00 kg olijven Catanzaro 1 15 18 2 20 19 3 40 20 4 48 22 5 65 22 6 30 19 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Catanzaro : 1 . Cardinale , Cenadi , Centrache, Chiaravalle, Centrale, Conflenti , Nardodipace, Olivadi , Savelli . 2 . Argusto , Briatico , Caccuri , Carfizzi , Carlopoli , Cicala, CirÃ ² Marina, Cotronei , Crucoli , Drapia, Filan ­ dari , Filogaso, Gagliato, Ianidi , Melissa, Mileto, Nicotera, Pallagorio, Parghelia, Pizzo, Platania, Ricadi , Rombiolo , San Costantino, San Gregorio d'Ippona, San Vito sullo Ionio, Sorianello , Spilinga , Stefanaconi , Vazzano, Verzino , Zambrone, Zungri . 3 . C) 4. Albi , Catanzaro, Coitale, Curinga, Falerna, Feroleto, Guardavalle, Gizzeria, Isola di Capo Rizzuto, Maida, Marcellinara, Rocca di Neto, Sellia , Settingiano, Simeri e Crichi , Soverato , Soveria Simeri , Staletti , Tiriolo , Vallefiorita . 5 . Francica, Lamezia Terme, Nocera Tirinese , Pianopoli , San Pietro a Maida, Sellia Marina, Squillace, Sant'Andrea Tonio . 6 . Acquaro, Amato, Arena, Belvedere Spinello , Capistrano, Caraffa, Casabona, Castelsilano, Cerenzia, Cessaniti , Cutru, DasÃ , Davoli , Dinami, Filadelfia, Gasperina, Gerocarne, Girifalco, Ippolo, Isca Ionio , Limbadi , Maierato, Marcedusa, Martirano Lombardo, Mesoraca, Miglierina, Motta S. Lucia , Petilia Policastro , PetronÃ , Pizzoni , Polia , Roccabernarda, S. Calogero , S. Floro, S. Mango d'Aquino, S. Nicola da Crissa , S. Nicola dell'Alto , S. Pietro Apostolo, S. Caterina Ionio, Stant'Onofrio, S. Sostene , Satriano, Soriano , Tropea, Umbriatico , Vallelonga, Vibo Valentia , Zaccanopoli , Serrastretta, Martirano .'